         Case 1:19-cr-00561-LAP Document 190 Filed 10/26/20 Page 1 of 1




                                                                                              CLDC
                                                                                1430 Willamette St. #359
                                                                                      Eugene, OR 97401
                                                                 Phone: 541-687-9180 Fax: 541.804.7391
                                                              E-Mail: lregan@cldc.org Web: www.cldc.org


October 24, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP)

Dear Judge Preska:

       This letter is in response to this Court’s Order of October 22, 2020, giving the defense one
full business day to provide details on “(i) the subject matter of each proposed video witness’s
testimony and (ii) proposed procedures for ensuring that the testimony is reliable.” Dkt. 186, at
1-2.
       The defense objects to being forced to provide this information, and notes that a showing
of the latter is, (as all parties and this Court recognize), functionally impossible during the
current global pandemic.
      In a normal course criminal trial, the defense has an absolute right under the Sixth
Amendment to sit mute, and make the prosecution prove each and every element of the offense
beyond a reasonable doubt. E.g., In re Winship, 397 U.S. 358 (1970). As part of that right, the
defendant need not disclose its witnesses, their prior statements, or the subject matter of their
testimony until such time as the prosecution rests its case. The idea that a defendant must “pre-
clear” their witnesses with the Court and/or the prosecution, showing not just relevance but Rule
15 materiality, as well as “reliability” is anathema to the Sixth Amendment and the Federal Rule
of Criminal Procedure. Yet the Court (at the prosecution’s urging) is imposing such procedures
upon the defense--presumably upon pains of preclusion. Mr. Donziger respectfully refuses to be
bullied into relinquishing either his rights or his witnesses.

Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org


                                                 1
